Citation Nr: 0530215	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  00-14 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
right shoulder repair with atrophy of deltoid and trapezius 
muscles, evaluated as 20 percent disabling prior to December 
22, 1998.

2.  Entitlement to an increased evaluation for residuals of 
right shoulder repair with atrophy of deltoid and trapezius 
muscles, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to October 
1960 and from October 1961 to August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the veteran's March 30, 
1998 claim for an increased rating for his service-connected 
right shoulder disability.

It is noted that the veteran was awarded an increased 
evaluation for his service-connected right shoulder 
disability, from 20 to 30 percent disabling by a September 
2001 rating decision.  Because he continues to disagree with 
the current rating assigned, the claim of an increased rating 
above 30 percent for this disability remains at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).  From December 22, 1998 until March 1, 
1999 (when the 30 percent disability rating became 
effective), a temporary total rating for the veteran's 
service-connected disability, pursuant to 38 C.F.R. § 4.30, 
was in effect.

The record shows that the veteran underwent surgery on his 
right shoulder in January 2005.  The issue of entitlement to 
a temporary total rating thereafter is referred to the RO for 
appropriate action.




FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Prior to December 22, 1998, the veteran's service-
connected right shoulder disability was manifested by pain, 
weakness, fatigue, and limitation of motion of the right arm 
to no less than shoulder level.

4.  The veteran's service-connected right shoulder disability 
is currently manifested by pain, weakness, fatigue, and 
limitation of motion of the right arm to no less than midway 
between the side and shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 20 
percent for a right shoulder disability were not met prior to 
December 22, 1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.73 
Diagnostic Codes 5200, 5201, 5202, 5303 (2005).

2.  The criteria for a disability rating greater than 30 
percent for a right shoulder disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 4.73 Diagnostic Codes 
5200, 5201, 5202, 5303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a January 1999 rating 
decision, the veteran's March 1998 claim for an increased 
disability rating was denied.  Only after the January 1999 
rating action was promulgated did VA, on March 21, 2001, 
provide notice to the veteran regarding what information and 
evidence is needed to substantiate his claim for an increased 
rating, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159(b) (2005).  Similar notice was provided to 
the veteran on April 29, 2003.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by VA at those times, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, 
Supplemental Statements of the Case (SSOCs), re-adjudicating 
the veteran's claim, were provided to the veteran.  These 
actions essentially cured the error in the timing of the 
notice.

As for VA's duty to assist a veteran, the veteran's service 
medical records, private medical records, and VA medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided VA 
examinations in December 1998, January 1999, May 1999, March 
2001, March 2003, and July 2004 to evaluate the severity of 
his service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have complied with the 
instructions contained in the June 2004 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Further development and further expending of VA's resources 
is not warranted.


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA examinations conducted in December 
1998, January 1999, May 1999, March 2001, March 2003, and 
July 2004; testimony of the veteran at a July 15, 2003 
hearing; VA medical records dated from February 1996 to 
January 2005; a May 2000 statement from a private 
chiropractor; and pleadings and contentions by the veteran 
and his representative.  For the purpose of reviewing the 
medical history of the veteran's service-connected disorder, 
see 38 C.F.R. §§ 4.1, 4.2 (2005), the Board also reviewed 
medical evidence developed in conjunction with prior claims, 
such as service medical records, prior VA examinations, and 
prior VA treatment records.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show regarding the 
veteran's claim.

The veteran's right shoulder disability has been evaluated 
under Diagnostic Code 5201-5303.  The hyphenated diagnostic 
code in this case indicates that limitation of motion of the 
right arm under Diagnostic Code 5201 is the service-connected 
disorder, and injury to the intrinsic muscles of the shoulder 
girdle under Diagnostic Code 5303 is a residual condition.

Under Diagnostic Code 5303, a 20 percent rating is assigned 
for moderate muscle injury of the major arm.  A 30 percent 
disability rating is assigned for moderately severe muscle 
injury, and a 40 percent disability rating is assigned for 
severe muscle injury.  38 C.F.R. § 4.73, Diagnostic Code 5303 
(2005).  In this case, the record does not show that the 
veteran has even moderate muscle disability.  Although the 
veteran does have complaints of symptoms including lower 
threshold of fatigue after average use, there is no evidence 
of some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2) (2005).  There is certainly no evidence of loss 
of deep fascia or of muscle substance or soft flabby muscles 
in the wound area, with moderate loss of deep fascia, muscle 
substance, or normal firm resistance of muscles as compared 
with the sound side as required for a moderately severe 
rating.  38 C.F.R. § 4.56(d)(3) (2005).  The Board notes that 
in a May 2000 statement a private chiropractor asserted that 
the veteran had a moderately severe injury to the intrinsic 
muscles of the shoulder girdle; however, it is apparent to 
the Board that the chiropractor was not familiar with the 
requirements of a moderately severe muscle injury because 
there is simply no evidence to support that assertion.  The 
chiropractor was clearly using the modifier "moderately 
severe" without reference to the descriptions under 
38 C.F.R. § 4.56.  The Board is not bound by the opinion of 
the chiropractor and because it is not supported by the 
evidence of record accords it no evidentiary weight.

Turning to Diagnostic Code 5201, a 20 percent disability 
rating is assigned for warranted when the range of motion of 
the major arm is limited to shoulder level.  A 30 percent 
disability rating is assigned when there is limitation of the 
motion of the major arm to midway between the side and 
shoulder level.  A 40 percent disability rating is assigned 
when the range of motion of the major arm is restricted to 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2005).  Prior to December 22, 1998, the veteran is not 
entitled to a disability rating greater than 20 percent 
because there is no evidence that the veteran had limitation 
of motion of his right arm to midway between the shoulder and 
the side.  At a December 1998 VA examination, the veteran was 
able to abduct his right arm to 100 degrees and flex it 
forward to 140 degrees-each motion being above even shoulder 
level.  Similarly, since March 1, 1999, there has been no 
evidence that the veteran has limitation of motion of his 
right arm to 25 degrees from his side as required for a 
higher, 40 percent, disability rating.  Results of VA 
examinations and physical therapy show abduction to no less 
than 75 degrees, in March 2003, and forward flexion to no 
less than 70 degrees, in March 2001-these motions being 
above midway between the shoulder and the side.  

The Board has also considered other diagnostic codes related 
to the shoulder; however, ankylosis of the right shoulder 
under Diagnostic Code 5200 or impairment of the humerus under 
Diagnostic Code 5202 have not been demonstrated in the 
medical evidence and are not for consideration under the 
facts in the veteran's case.

The preponderance of the evidence is against higher 
disability ratings in this case.  After a thorough review of 
the evidence of record, the Board concludes that the 
veteran's service-connected right (major) shoulder 
disability, is appropriately evaluated as 20 percent 
disabling under Diagnostic Code 5201 prior to December 22, 
1998, and 30 percent disabling from March 1, 1999.  The 
veteran's level of disability more nearly approximates the 
criteria for those ratings than for higher disability 
ratings.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 as well as the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), regarding functional impairment attributable 
to pain, particularly in light of the fact that the veteran's 
disability is manifested largely by limitation of motion due 
to pain.  Although the veteran has significant pain on motion 
and has demonstrated weakness and fatigability of his 
shoulder, the Board finds that the 20 and 30 percent 
disability ratings already assigned consider the veteran's 
functional loss, pain, and weakness resulting from his right 
shoulder disability.  Indeed, were the veteran rated solely 
based upon the limitation of motion of his right arm, strict 
application of the rating criteria would result in disability 
ratings lower than the assigned 20 and 30 percent ratings.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2005).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to shoulder disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  Other than surgical corrections for which the 
veteran has been provided temporary total disability ratings, 
the veteran has not required any recent period of 
hospitalization for his service-connected right shoulder 
disability.  These hospitalizations are not shown to have 
been for symptoms so unusual as to render impractical the 
schedular rating criteria providing ratings from 
noncompensable to 80 percent for disabilities of the major 
arm and shoulder.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The veteran 
retired from his employment as a gardener because he did not 
think that he could continue in that profession due to his 
right shoulder disability.  However, the schedule is intended 
to compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2005).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to increased disability rating for residuals of 
right shoulder repair with atrophy of deltoid and trapezius 
muscles, evaluated as 20 percent disabling prior to December 
22, 1998, is denied.

Entitlement to an increased disability rating for residuals 
of right shoulder repair with atrophy of deltoid and 
trapezius muscles, currently evaluated as 30 percent 
disabling, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


